84727: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-33382: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84727


Short Caption:NORTHINGTON VS. BENNETTCourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV2102128Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantLa'Shae NorthingtonGregg A. Hubley
							(Arias Sanguinetti Stahle Torrijos, LLP/Las Vegas)
						Christopher A. Swift
							(Arias Sanguinetti Stahle Torrijos, LLP/Las Vegas)
						


RespondentCity of RenoKarl Schleigh Hall
							(Reno City Attorney)
						Ryan J. McElhinney
							(Reno City Attorney)
						


RespondentCity of SparksChester H. Adams
							(Sparks City Attorney)
						Wesley K. Duncan
							(Sparks City Attorney)
						Mariah M. Northington
							(Sparks City Attorney)
						Barrack T. Potter
							(Sparks City Attorney)
						


RespondentJesse Allen Bennett
					In Proper Person
				





+
						Due Items
					


Due DateStatusDue ItemDue From


11/18/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


05/18/2022Filing FeeFiling Fee due for Appeal. (SC)


05/18/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-15811




05/18/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-15814




05/26/2022Filing FeeFiling Fee Paid. $250.00 from Arias, Sanguinetti, Wang, Torrijos, LLP.  Check no. 1839. (SC)


06/01/2022Notice/OutgoingIssued Notice of Exemption from Settlement Program/File Documents. Transcript request due: 14 days  Opening brief due: 120 days.  Docketing statement mailed to counsel for appellant due: 21 days. (SC)22-17421




06/22/2022Docketing StatementFiled Docketing Statement Civil Appeals. (REJECTED PER NOTICE ISSUED 6/23/22) (SC)


06/23/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-19891




06/23/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-19913




06/29/2022Order/ProceduralFiled Order to Show Cause. Appellant shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within 14 days from the date that appellants' response is served. Briefing is suspended. (SC)22-20476




07/29/2022MotionFiled Appellant Northington's Response to Nevada Supreme Court's Order to Show Cause. (SC)22-23980




08/23/2022Order/ProceduralFiled Order Granting Motion. Appellant shall have 30 days from the date of this order to file and serve a response to this court's order to show cause.  (SC)22-26361




09/22/2022MotionFiled Appellant Northington's Response to Nevada Supreme Court's Order to Show Cause. (SC)22-29859




10/24/2022Order/DispositionalFiled Order Dismissing Appeal. "This court lacks jurisdiction and dismisses this appeal." SNP22 - JH/LS/DH. (SC)22-33382





Combined Case View